NO.    93-082
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1993


RICHARD A. WELDON and
MONICA A. WELDON,
          Plaintiffs and Appellants,
     V.

FIRST CITIZENS BANK OF BILLINGS,
a Montana Corporation,
          Defendant and Respondent.



APPEAL FROM:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone,
               The Honorable William J. Speare, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               W. Corbin Howard, Attorney at Law,
               Billings, Montana: David A. Klibaner,
               Attorney at Law, Billings, Montana

          For Respondent:
               Carey E. Matovich, Matovich, Addy & Keller,
               Billings, Montana


                                  Submitted on Briefs:   June 1, 1993
                                              Decided:   July 8, 1993
Justice William E. Hunt, Sr., delivered the opinion of the Court.
        Appellants Richard A. Weldon and Monica A. Weldon appeal from

the judgment of the Thirteenth Judicial District Court, Yellowstone

County, granting a motion to dismiss their complaint for failure to

state a claim upon which relief can be granted.

        We affirm.

        The following issue is dispositive of this case:
        Did the District Court err in finding that the First Citizens

Bank of Billings had no obligation to ensure that all the required

deeds were placed in escrow by Double S Investors?

        On November 16, 1983, the Weldons sold their 1625 acres of
land to Double S Investors under a contract for deed.      The Weldons

and Double S Investors chose to employ First Citizens Bank as the
escrow agent in this transaction.

        In accordance with the contract for deed, the 1625 acres of

land were      subdivided   into   67 twenty-acre parcels,    and the

corresponding deeds were signed by the Weldons.         The Bank was

required by contract, as escrow agent, to surrender each deed to

Double S Investors upon receipt of the required purchase price.

However,    before the deeds were ever placed in escrow, Double S

Investors recorded eight of the deeds with the county clerk and

recorder and sold them to a third party.    Only 59 deeds reached the

escrow account at the Bank.

        The Weldons filed an action against Double S Investors in

1985, which was not settled until October 1, 1991.         On June 12,

1992,    the Weldons filed an action against the Bank alleging

                                    2
(1) breach of fiduciary duties, (2) breach of contract--common law

duties, (3) breach of contract--covenant of good faith and fair

dealing, and (4) breach of contract--Montana statutes.

        The Bank responded to these allegations on July 16, 1992, with

a motion to dismiss for failure to state a claim,             or in the

alternative,    summary judgment based on their contention that the
statute of limitations had already run on every claim presented by

the Weldons.
        The District Court found that the Bank was not under any

obligation to inform the Weldons of Double S Investors' failure to

deliver all of the deeds.        Although the contractual documents

consisted of a November 16, 1983, contract for deed, a December 19,

1983,     addendum to the contract,    and an escrow agreement, the

District Court found that none of these documents required the Bank
to ensure that Double S Investors placed all of the deeds in

escrow.     Upon this finding, the District Court granted the Bank's
motion to dismiss.     Because of this decision, the issue of whether

or not the statute of limitations had run on the Weldons' claims

was not reached by the District Court.        The   Weldons   appeal   the

granting of the motion to dismiss.

        Did the District Court err in finding that the Bank had no

obligation to ensure that all the required deeds were placed in

escrow by Double S Investors?

        In the case at bar, there is no actual written provision in

the escrow agreement obligating the Bank to verify the accuracy of

the documents or to notify the Weldons of the status of the deeds

                                   3
placed in escrow. Accordingly, we hold that there was no breach of
a contract provision.
     The Weldons also claimed that the Bank breached various
implied contractual and fiduciary duties.         Although in Dulan v.
Montana National Bank of Roundup (1983),       203 Mont. 177, 182, 661
P.2d 28, 30, we held that the escrow agent owes fiduciary duties to
its principals, the fiduciary duty does not require the agent to
exceed the limits of the escrow instructions to the extent of
notifying parties to the escrow of any suspicious facts or
circumstances that come to the agent's attention.       28 Am. Jur. 2d
Supp. Escrow 5 16 (1993).   In the case at bar, the fact that eight

of the deeds were converted by Double S Investors was not even
brought to the attention of the Bank--all the more reason to
conclude that there was no breach of an implied or fiduciary duty.
     The Bank was not made aware of the missing deeds because the
deeds had not yet been delivered into escrow.       They were actually
converted by Double S Investors before reaching the Bank.      In order
for an instrument to operate as an escrow, delivery to a third
party, such as an escrow agent, who is not a party to the transfer
transaction, is required.    In re Hume's Estate (1954), 128 Mont.
223, 229,    272 P.2d 999, 1002.       In Jurgens v. Abraham (D. Mass.
1985), 616 F. Supp. 1381, 1385, the court granted a motion to
dismiss brought by the escrow agent, holding that the agent had no
duties or liabilities until he received a deposit in escrow.
Similarly,    the appellate court in Southall       v. Security Title
Insurance & Guarantee Company (Cal. App. 2d 1952), 246 P.2d 74,
                                   4
75-76, concluded that the escrow agent was under no duty to secure
necessary missing documents.    In the case at bar, the Bank did not

have a fiduciary responsibility to account for the missing deeds,

especially prior to their delivery into escrow.

     We hold that the District Court did not err in finding that

the Bank had no obligation to ensure that all the deeds were placed

in escrow.   The motion to dismiss under Rule 12(b)(6), M.R.Civ.P.,

was properly granted since the Weldons are not entitled to relief

under any of the facts set forth in their claim.     Mogan v. City of

Harlem (1987),   227 Mont. 435, 437, 739 P.2d 491, 492-93.

     We affirm.



                                           Justice


We concur:




     Chief Sustice
                                           July 8, 1993

                                    CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the following
named:


W. CORBIN HOWARD
Attorney at Law
P.O. Box 1117
Billings, MT 59103-7177

DAVID A. KLIBANER
Attorney at Law
2401 Fifteenth Street, Suite #290
Denver, CO 80202

Carey E. Matovich
MATOVICH, ADDY & KELLER, P.C.
225 Petroleum Building
2812 Fist Ave. North
Billings, MT 59101


                                                     ED SMITH
                                                     CLERK OF THE SUPREME COURT
                                                     STAT@ OF MONTANA